IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-50416
                         Conference Calendar



JAMES EDWARD WILLIAMS,

                                          Plaintiff-Appellant,

versus

WAYNE SCOTT, Executive Director,
Texas Department of Criminal Justice,
Institutional Division; UNIVERSITY
OF TEXAS CORRECTIONAL MEDICAL
MANAGED HEALTH CARE;
JOHN/JANE DOE,

                                          Defendants-Appellees.


                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                         USDC No. W-00-CV-61
                        --------------------
                           October 18, 2000
Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     James Edward Williams, Texas prisoner number 739898, has

filed a motion for leave to proceed in forma pauperis (IFP) on

appeal following the district court’s dismissal of his 42 U.S.C.

§ 1983 suit for lack of standing.   By moving for IFP status,

Williams is challenging the district court’s certification that

IFP status should not be granted on appeal because his appeal is


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-50416
                                -2-

frivolous and is not taken in good faith.     See Baugh v. Taylor,

117 F.3d 197, 202 (5th Cir. 1997).

     Williams has not shown that he has standing to bring this

action and thus has not shown that he will raise a nonfrivolous

issue on appeal.   Accordingly, the district court’s order

certifying that the appeal is frivolous is upheld.    Williams’

request for IFP status is DENIED, and his appeal is DISMISSED as

frivolous.   See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2

     The dismissal of this appeal as frivolous counts as a

“strike” for purposes of § 1915(g).    See Adepegba v. Hammons, 103
F.3d 383, 385-87 (5th Cir. 1996).    Williams is warned that if he

accumulates three “strikes” pursuant to § 1915(g), he may not be

able to proceed IFP in any civil action or appeal filed while he

is incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.    See § 1915(g).

     IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS; SANCTIONS WARNING

ISSUED.